DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US PG Pub. No. 2006/0003889) alone and/or in view of Ding (Ding et al. J. Eur. Ceram. Soc., 2007, 2095-2102) and/or Saito (JP 07-187785 A), cited herein according to an English language translation, and as evidenced by Spearing (Spearing et al. Phys. Chem. Minerals, 1992, 19, p. 307-321).  


Regarding claims 1 and 2, Furukawa teaches a honeycomb structure comprising partition walls that define many cells extending from a first end face at one end surface to a second end face at another end surface (par. 1, 17, 36, 42).  The partition walls comprise a silicon carbide ("SiC") porous body including SiC particles (i.e. an aggregate and "component A") and metallic silicon (i.e. "component B"), either or both of which are coated on at least some surfaces with a crystalline silica ("SiO2") film comprising cristobalite (par. 34, 40, 41).
The teachings of Furukawa differ from the current invention in that the type and quantity/thickness of cristobalite present in the SiC porous body is not disclosed.  However, Furukawa does teach that his porous body is made by forming a mixture of SiC aggregate particles, metallic silicon, and organic binder into a honeycomb, degreasing, firing at a temperature of 1410 to 1600 ºC, and heat-treating in an oxygen-containing atmosphere at 1100 to 1350 ºC to form cristobalite-containing films (par. 49-53). Exemplified porous bodies are made with an 80:20 mass ratio of SiC and silicon particles respectively having diameters of 47 µm and 5 µm (par. 56; Table 1). As the instant disclosure teaches substantially similar honeycomb structures made from an 80:20 SiC:Si mixture that are fired and heat-treated in an oxygen-containing atmosphere at temperatures commensurate with Furukawa's taught firing/heat-treating procedures/ranges that form cristobalite-containing films wherein the bodies contain between 4.2 and 6 wt. % of ɑ-cristobalite and the cristobalite films have a thickness of about 1 µm, Furukawa's taught honeycombs, or at least honeycombs rendered obvious by Furukawa's taught and exemplified procedures, are expected to also comprise ɑ-cristobalite in a quantity substantially falling within or overlapping 4.2 and 6 wt. % and with films of similar thicknesses, including around 1 µm, as is instantly demonstrated.  
Ding additionally teaches that the cristobalite can enhance bonding between SiC particles and improve the strength of porous SiC ceramics but that excessive cristobalite is harmful to the high-temperature properties of such ceramics (p. 2097, left col.).  Accordingly, it would have been obvious to one of ordinary skill in the art to select an appropriate extent of oxidation of the SiC particles to form an appropriate, selected amount of cristobalite on the particles' surfaces, including oxidizing the SiC particles such that  4.2 to 6 wt. % of the porous body as a whole is converted to cristobalite, according to the desired/required strength and high-temperature properties of the formed ceramic.  
 Saito further teaches a SiC:Si high temperature ceramic that is heat-treated to form cristobalite and discloses that cristobalite occurs as a low-temperature, tetragonal type (i.e. ɑ-cristobalite) or a high-temperature cubic type (i.e. ß-cristobalite) (par. 5, 6).  
Although Saito teaches that the presence of cristobalite at grain boundaries is known to improve thermal shock resistance and mechanical strength at elevated temperatures, he teaches that it is preferable for the ceramic body to include 1 to 10 wt. % of cristobalite in order to avoid or reduce cracking as a result of differences in thermal expansion between the material at room temperature and when it is used at high temperatures (par. 5, 14, 15).  Therefore, it would have been obvious to one of ordinary skill in the art to configure Furukawa's product to include 0.1 to 10 wt. % of cristobalite in order to achieve the intended benefits taught by Furukawa and Saito while avoiding or reducing problems associated with cracking due to differences in thermal expansion at low and high temperature ranges. It also would have been obvious to one of ordinary skill in the art to configure the cristobalite in the prior art structure to be either one of or a combination of ɑ-cristobalite and ß- cristobalite, such as a 1:1 combination of the two types, because Saito does not disclose which is to be used in his ceramic but teaches that both types are known/exist and because when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio of the components (i.e. the two types of cristobalite) absent evidence of unexpected results.  The instantly claimed ɑ-cristobalite content is obvious in view of Saito.  See MPEP 2144.05.  Furthermore, as evidenced by Spearing, who teaches that ß- cristobalite transitions to ɑ-cristobalite upon cooling to the range of 130 to 270 ºC, with 220 to 270 ºC being typical, the cristobalite in the prior art product is expected to be mostly or substantially all ɑ-cristobalite when the product is not in use at elevated temperatures. 

Regarding claims 6 and 7, the teachings of the cited prior art might be considered to differ from the current invention in that the quantity of Na2O present in the structure is not disclosed.  However, the product is presumed to be free of Na2O because Furukawa, at least prior to loading the formed structure with a catalyst compound (par. 21), makes no disclosure of Na2O being present.  Additionally, it would have been obvious to one of ordinary skill in the art to make a structure that is free of Na2O because Furukawa does not teach to include Na2O in his product.  Furthermore, to the extent that the requirement of little or no Na2O is a requirement that the composition of the porous body is of a high purity, it noted that is prima facie obvious to purify a known product and the requirement for such does not distinguish the claimed product over the prior art.  See MPEP 2144.04 (VII). 

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa alone and/or in view of Ding and/or Saito, and as evidenced by Spearing, as applied to claim 1, and, optionally, in view of Kunieda (US PG Pub. No. 2006/0177629).  Claims 3-5 are rejected in view of Furukawa alone and/or in view of Ding and/or Saito, and as evidenced by Spearing and in view of Kunieda.  
Regarding claims 1-7, as discussed above, Furukawa alone or in combination with Ding and/or Saito, is considered herein to teach a product that meets or renders obvious the limitations of claims 1, 2, 6, and 7.  The teachings of the cited prior art might be considered to differ from the invention recited in these claims, particularly where inherency is considered, in that the prior art structure is not taught to include the type or quantity of "inorganic binder" that is claimed.  The prior art product also differs from claims 3-5 in this manner.  However, Kunieda teaches that including 5 to 50 parts by mass of an inorganic binder, such as montmorillonite (i.e. a smectite), per total mass of inorganic material in the mixture used to produce a porous ceramic honeycomb structure to provide strength to the structure and increase formability (par. 55, 56).  Therefore, it would have been obvious to one of ordinary skill in the art to include 5 to 50 parts by mass of an inorganic binder, such as montmorillonite (i.e. a smectite), per total mass of inorganic material in the mixture used to product a porous ceramic honeycomb structure to enhance strength and formability.  The instantly claimed inorganic binder content is obvious in view of Kunieda.  See MPEP 2144.05. 

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa and/or Ding and/or Saito, and as evidenced by Spearing, and, optionally, Kunieda, as applied to claim 1 above, and further in view of Yoshida (US PG Pub. No. 2006/0216466). 
Regarding claim 2, the teachings of the cited prior art might be considered to differ from the current invention in that the thickness of the cristobalite-containing films present on components (A) or (B) is not disclosed.  However, Yoshida teaches to include an oxide film with a thickness in the range of 1 nm to 1 µm on the surfaces of the particles (e.g. "component (A)" and/or "component (B)") or binder of a silicon carbide-particle containing honeycomb structure because it allows strong adhesion between the parts of the honeycomb structure while avoiding cracking due to thermal conductivity differences (par. 40-41). With one of his examples, Yoshida makes clear that the "oxide film" is a SiO2 film (par. 88-91).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure cristobalite-containing SiO2 films in/on the components of the prior art product to have a thickness in the range of 1 nm to 1 µm in order to improve adhesion while avoiding cracking due to thermal conductivity differences that might arise. The instantly claimed SiO2 film thickness range is obvious in view of Yoshida.  See MPEP 2144.05. 

Regarding claim 8, the teachings of the cited prior art differ from the current invention in that the porosity of the taught porous silicon carbide body is not disclosed.  However, Furukawa's honeycomb structure is intended to be used for exhaust purification (par.3).  Yoshida further teaches that a honeycomb structure for exhaust purification should preferably have a porosity of 20 to 80 %, including desirably 50 to 70 %, in order to achieve a good balance of pressure loss, particularly when a catalyst is loaded, and sufficient strength so that breakage hardly occurs (par. 48).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior rat porous honeycomb structure, including the porous body making up its partition walls, to have a porosity in the range of 20 to 80 %, or even 50 to 70 %, in order to achieve an acceptable level of pressure loss and sufficient strength, thereby avoiding breakage.  The instantly claimed porosity range is obvious in view of Yoshida.  See MPEP 2144.05. 

Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Ding and/or Saito, and as evidenced by Spearing.   
Regarding claims 1, 2, 4, and 5, Yoshida teaches a honeycomb structure (20) comprising partition walls (23) that define many cells (21) extending from a first end face at one end surface to a second end face at another end surface (Figs. 1-3).  The partition walls preferably comprise a silicon carbide porous body comprising silicon carbide particles (i.e. "component A") as an aggregate, which may be compounded with metallic silicon ("component B") (par. 40).  The porous body may also contain an inorganic binder, which may include montmorillonite (i.e. which is a smectite) (par. 44, 46, 47).  
The teachings of Yoshida might be considered to differ from the current invention in that a honeycomb structure with partition walls made up of silicon carbide particles, metallic silicon, and montmorillonite as an inorganic binder is not explicitly disclosed. However, it would have been obvious to one of ordinary skill in the art to make such a structure, thereby forming a "silicon carbide porous body" because Yoshida explicitly teaches each component as appropriate for his product.
Yoshida further teaches that the porous ceramic is subjected to a heat treatment above 700 ºC in an oxidizing atmosphere to form an oxide layer (i.e. a SiO2 layer when SiC particles are present) preferably having a thickness of about 1 nm to about 1 µm, which enhances bonding between the non-oxide particles (i.e. SiC) and the inorganic binder  (par. 23, 41, 42, 66).  The instantly claimed SiO2 film layer thickness range is obvious in view of Yoshida.  See MPEP 2144.05. 
The teachings of Yoshida differ from the current invention in that the weight percentage of ɑ-cristobalite in porous body is not disclosed. However, Yoshida does teach that his product is intended demonstrate good heat resistance and durability (par. 18). Ding additionally teaches that the cristobalite can enhance bonding between SiC particles and improve the strength of porous SiC ceramics but that excessive cristobalite is harmful to the high-temperature properties of such ceramics (p. 2097, left col.).  Accordingly, it would have been obvious to one of ordinary skill in the art to select an appropriate extent of oxidation of the SiC particles to form an appropriate, selected amount of cristobalite on the particles' surfaces, including oxidizing the SiC particles such that  4.2 to 6 wt. % of the porous body as a whole is converted to cristobalite, according to the desired/required strength and high-temperature properties of the formed ceramic.  
 Saito further teaches a SiC:Si high temperature ceramic that is heat-treated to form cristobalite and discloses that cristobalite occurs as a low-temperature, tetragonal type (i.e. ɑ-cristobalite) or a high-temperature cubic type (i.e. ß-cristobalite) (par. 5, 6).  
Although Saito teaches that the presence of cristobalite at grain boundaries is known to improve thermal shock resistance and mechanical strength at elevated temperatures, he teaches that it is preferable for the ceramic body to include 1 to 10 wt. % of cristobalite in order to avoid or reduce cracking as a result of differences in thermal expansion between the material at room temperature and when it is used at high temperatures (par. 5, 14, 15).  Therefore, it would have been obvious to one of ordinary skill in the art to configure the prior art product to include 0.1 to 10 wt. % of cristobalite in order to achieve the intended benefits taught by Yoshida and Saito while avoiding or reducing problems associated with cracking due to differences in thermal expansion at low and high temperature ranges. It also would have been obvious to one of ordinary skill in the art to configure the cristobalite in the prior art structure to be either one of or a combination of ɑ-cristobalite and ß- cristobalite, such as a 1:1 combination of the two types, because Saito does not disclose which is to be used in his ceramic but teaches that both types are known/exist and because when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio of the components (i.e. the two types of cristobalite) absent evidence of unexpected results.  The instantly claimed ɑ-cristobalite content is obvious in view of Saito.  See MPEP 2144.05.  Furthermore, as evidenced by Spearing, who teaches that ß- cristobalite transitions to ɑ-cristobalite upon cooling to the range of 130 to 270 ºC, with 220 to 270 ºC being typical, the cristobalite in the prior art product is expected to be mostly or substantially all ɑ-cristobalite when the product is not in use at elevated temperatures. 

Regarding claims 6 and 7, the teachings of Yoshida might be considered to differ from the current invention in that the quantity of Na2O present in the structure is not disclosed.  However, the product is presumed to be free of Na2O because Yoshida, at least prior to loading the formed structure with a catalyst compound (par. 77), makes no disclosure of Na2O being present.  Additionally, it would have been obvious to one of ordinary skill in the art to make a structure that is free of Na2O because Yoshida does not teach to include Na2O in his product.  Furthermore, to the extent that the requirement of little or no Na2O is a requirement that the composition of the porous body is of a high purity, it noted that is prima facie obvious to purify a known product and the requirement for such does not distinguish the claimed product over the prior art.  See MPEP 2144.04 (VII). 

Regarding claim 8, the porosity of Yoshida's porous honeycomb is preferably in the range of about 50 to 70 % (par. 48). The claimed porosity range is obvious in view of Yoshida.  See MPEP 2144.05. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida and Ding and/or Saito, and as evidenced by Spearing, as applied to claim 1 above, and further in view of Kunieda.  


Regarding claim 3, the teachings of Yoshida differ from the current invention in that the quantity of montmorillonite inorganic binder used in a porous honeycomb is not disclosed.  However, Kunieda teaches that the quantity of inorganic binder for honeycomb-forming ceramic mixtures should preferably be in the range of about 5 to 50 wt. % in order to provide strength and increase formability (par. 56).  Accordingly, it would have been obvious to one of ordinary skill in the art to include 5 to 50 wt. % of the montmorillonite binder in the prior art silicon carbide ceramic mixture in order to enhance strength and formability and because such a range is preferable for ceramic mixtures used to form honeycombs.  The instantly claimed inorganic binder content is obvious in view of Kunieda.  See MPEP 2144.05. 

The rejections made under 35 U.S.C. 103 over Kunieda et al. are withdrawn in view of Applicant's amendment, filed September 7, 2022. 

Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive or are moot in view of the current rejections. 
Applicant has argued that the combination of Yoshida and Ding does not meet the claim limitations because neither teaches a specific range of cristobalite or, more specifically, ɑ-cristobalite in their ceramics.  However, as discussed above, Ding does render obvious optimizing the quantity of cristobalite in a SiC-containing ceramic and, as evidenced by Spearing, at least a large portion of the cristobalite is expected to be ɑ-cristobalite when the material is at low temperatures like when it is not in use.  Furthermore, it would have been obvious to configure the material to include ɑ-cristobalite in an amount rendering obvious the claimed range in view of Saito for the reasons discussed above.  
Applicant's arguments regarding Kunieda are moot in view of the current rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 


To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784